UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 97-7168



ROBERT L. CHEEK,

                                              Plaintiff - Appellant,

          versus


HAROLD J. BENDER,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, District
Judge. (CA-95-410-3-MU)


Submitted:   March 10, 1998                 Decided:   April 20, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. Cheek, Appellant Pro Se. E. Fitzgerald Parnell, III,
POYNER & SPRUILL, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his Fed.

R. Civ. P. 60(b) motion for reconsideration in his legal malprac-

tice action. We have reviewed the record and the district court's

order and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Cheek v. Bender, No. CA-95-410-3-
MU (W.D.N.C. July 10, 1997). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2